14 N.Y.3d 791 (2010)
925 N.E.2d 926
899 N.Y.S.2d 123
AWARDS.COM, LLC, et al., Appellants,
v.
KINKO'S, INC., et al., Respondents, et al., Defendant.
No. 35.
Court of Appeals of New York.
Argued February 10, 2010.
Decided March 30, 2010.
*792 Chadbourne & Parke, LLP, New York City (Alan I. Raylesberg, George Bundy Smith, Thomas E. Butler and Eric Twiste of counsel), and Berg & Androphy (David H. Berg and Christopher Gadoury of the Texas bar, admitted pro hac vice of counsel) for appellants.
Terrence O. Reed of the Tennessee bar, admitted pro hac vice, and Connie Lewis Lensing for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The judgment of Supreme Court appealed from and the order *793 of the Appellate Division brought up for review should be affirmed with costs.
Under the circumstances of this case, defendant Kinko's, Inc. was justified in terminating its contract with plaintiff Inspire Someone, LLC. The failure of Inspire Someone to pay its monthly rent promptly was a material breach (see Madison Ave. Leasehold, LLC v Madison Bentley Assoc. LLC, 8 NY3d 59, 65 [2006]; Fifty States Mgt. Corp. v Pioneer Auto Parks, 46 NY2d 573, 578 [1979]); the contract contained no provision for a grace period, and no requirement that Kinko's give notice of a breach and an opportunity to cure it; and Kinko's did not waive its right to terminate.
Judgment of Supreme Court appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.